SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

862.2
CA 14-00619
PRESENT: SCUDDER, P.J., SMITH, CENTRA, FAHEY, AND PERADOTTO, JJ.


CSMC 2007-C1 OSWEGO ROAD, LLC, PLAINTIFF-RESPONDENT,

                     V                            MEMORANDUM AND ORDER

KIMBROOK ROUTE 31, LLC, PHILIP J. SIMAO,
DEFENDANTS-APPELLANTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


BOND, SCHOENECK & KING, PLLC, SYRACUSE (STEPHEN A. DONATO OF COUNSEL),
FOR DEFENDANTS-APPELLANTS.

BUCHANAN INGERSOLL & ROONEY PC, BUFFALO (MAUREEN T. BASS OF COUNSEL),
FOR PLAINTIFF-RESPONDENT.


      Appeal from a judgment of the Supreme Court, Onondaga County
(Deborah H. Karalunas, J.), entered February 28, 2014. The judgment
ratified and confirmed a report of a referee and ordered a foreclosure
sale.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in CSMC 2007-C1 Oswego Rd., LLC v Kimbrook
Rte. 31, LLC ([appeal No. 1] ___ AD3d ___ [Sept. 26, 2014]).




Entered:   September 26, 2014                   Frances E. Cafarell
                                                Clerk of the Court